Citation Nr: 0203042	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD), left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
January 1955 to January 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Waco, 
Texas, which denied the veteran's claim of entitlement to 
service connection for arthritis of the knees, bilaterally.  
In July 2000 the veteran filed a timely notice of 
disagreement.  The RO subsequently provided the veteran a 
statement of the case and subsequent rating decision in April 
2001, which granted service connection for degenerative joint 
disease, right knee and continued to deny service connection 
for degenerative joint disease, left knee.  In May 2001 the 
veteran perfected his appeal and the issue was properly 
certified to the Board.  

The veteran presented for a hearing before an RO hearing 
officer and a Travel Board hearing before the undersigned 
Board Member in January and December 2001, respectively; 
transcripts of those proceedings are of record.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's current left knee DJD is the result of military 
service.  


CONCLUSION OF LAW

DJD of the left knee was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001); see Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2001).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

II.  Factual Background

Service medical records indicate that the veteran was 
afforded an entrance examination in January 1955 at which 
time he neither reported, complained of, received treatment 
for, nor was he diagnosed with any left knee disability.  In 
September 1956 he presented to Sick Call complaining of a 
"sore knee," which was not specified.  The examiner noted a 
negative examination and that the veteran reported a knee 
trauma four years prior.  The veteran appears to have been 
treated with medication and heat but no diagnosis was made.  

A separation examination was conducted in January 1959.  
There was no indication of any complaint, treatment, or 
diagnosis of a left knee disability.  

Medical records from Dr. WNL indicate that he treated the 
veteran from June 1994 to February 1999.  A progress note 
dated in June 1994 indicates that the veteran reported a 
flare-up of gout, which was bothering his left knee.  
Physical examination in September 1994 revealed swelling of 
the right knee, which was warm, and a normal left knee.  
Later that month Dr. WNL noted that the swelling had resolved 
and there was no erythema or warmth involving either knee.  
In March 1998 the veteran complained of bilateral knee pain.  
He reported taking Indocin for arthritis.  

The veteran received treatment at the University of Texas 
Health Center in March 1999.  At that time the veteran 
reported periodic "swelling of the knee for a day or two 
every three or four months" while in the Navy.  According to 
the veteran's statements, eight or ten years prior the 
episodic knee pain became "episodic foot pain, fairly 
compatible with gout with redness and swelling there too."  
The examiner noted that the veteran "had atherosclerotic 
disease including coronary artery disease, degenerative disc 
disease of the lumbar spine and probably osteoarthritis plus 
something in the gout range."  Physical examination failed 
to reveal "any frank synovitis in his knees, ankles, or MTPs 
(metatarsal phalangeals) in the feet."  

In October 1999 the veteran filed a claim seeking service 
connection for bilateral arthritis of the knees.  According 
to the veteran's statements at that time he had problems with 
both knees during service.  The RO, in a rating decision 
dated in June 2000, denied the veteran's claim.  

The veteran presented for a hearing before an RO hearing 
officer in January 2001 at which time he denied "any history 
of bilateral knee injuries before going in service."  
According to the veteran's testimony he injured his knees in 
service while pushing airplanes on the flight deck.  He 
reported episodes of giving way, pain and swelling.  The 
veteran stated that he often sought treatment from the flight 
surgeon who gave him aspirin, liniments or heat.  The veteran 
denied receiving treatment at the dispensary, being put on a 
"profile" or bed rest.  He testified that the flight 
surgeon told him he had arthritis.  

In further testimony the veteran indicated that he only had 
problems with one knee while in service.  Although he was not 
certain which knee bothered him, the veteran supposed it to 
have been the right knee.  

He indicated that his symptoms persisted after service and 
that he sought treatment from Dr. L.  The veteran denied 
knowing any means by which to contact Dr. L who he indicated 
had relocated years before.  The veteran was not certain 
whether Dr. L was still alive.  

At his hearing, the veteran submitted lay statements from his 
friends and family.  The statements received reported various 
incidents of pain, discomfort and swelling of the veteran's 
knees.  A statement by DF indicated that he worked with the 
veteran beginning in 1992 and that the veteran's knee pain 
made it difficult for him to accomplish tasks that required 
climbing and squatting.  BB reported transporting the veteran 
to medical centers for evaluation of his knees and hip.  The 
veteran's daughter reported that the veteran was periodically 
unable to walk without assistance.  

The veteran was afforded a VA examination in February 2001 at 
which time he complained of bilateral knee pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, and lack of endurance.  The veteran 
reported difficulty walking greater than three blocks or 
climbing stairs.  

The examiner noted review of the claims file including the 
Sick Call document dated in June 1957.  According to the 
veteran, his bilateral knee condition began prior to service 
while riding a bull in a rodeo.  The veteran reported 
injuring his knees when he was dragged by a bull but denied 
any problems after the initial injury until he was in 
service.  The veteran further reported that while in service, 
he regularly pushed planes into the elevator down to the 
hanger.  

During physical examination the examiner observed that the 
veteran used both arms of the chair to rise from a seated 
position.  His gait was steady but stiff upon initially 
rising.  The right knee revealed no bone or joint deformity.  
There was no swelling or effusion.  The examiner noted 
decreased movement of the patella and crepitus with movement 
of the patella.  The veteran had range of motion on extension 
and flexion from 0 to 128 degrees.  

Examination of the left knee revealed no bone or joint 
deformity, swelling or effusion.  There was also decreased 
movement of the left patella.  The veteran had range of 
motion from 0 to 132 degrees.  The examiner was unable to 
elicit deep tendon reflexes of the patella or Achilles.  The 
veteran was diagnosed with bilateral degenerative joint 
disease and gout.  The examiner opined that it was at least 
as likely as not that the veteran's current knee condition 
was related to his service inasmuch as the job he performed 
in service would have been very stressful on the knees.  

The RO issued a statement of the case and a subsequent rating 
decision in April 2001, which granted the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the right knee but continued to deny service 
connection for degenerative joint disease of the left knee.  

In December 2001 the veteran presented for a Travel Board 
hearing before the undersigned Board Member.  The veteran 
testified that he originally injured one of his knees during 
an encounter with a bull.  He was not certain which knee he 
injured.  He denied seeking medical attention at the time of 
the accident.  The veteran continued to complain of pain, 
swelling, redness, heat, and an inability to climb stairs or 
walk any great distance.  According to the veteran's 
testimony, he received treatment "pretty quick" after 
service from Dr. L, whom he continued to deny knowing how to 
reach.  He further testified that he received treatment in 
1968 or 1969 from Dr. S. in Lone Star, Texas and Dr. WNL.  

III.  Analysis

A.  Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in April 2001, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

The Board recognizes that VA's duty to assist includes making 
reasonable efforts to obtain medical and other records that 
are relevant to the veteran's claim unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See the 
VCAA, § 3(a) (to be codified at 38 U.S.C. § 5103A).

The Board has considered whether a remand of this case is 
necessary in order to obtain treatment records from Drs. L 
and S.  However, the Board believes such a remand is 
unwarranted.  According to the veteran's testimony, he has no 
knowledge of Dr. L's current location or whether he is even 
still alive.  Additionally, medical records of treatment 
received from Dr. S for a knee condition in 1968 or 1969, 
almost ten years after service would not be probative of 
whether such condition was either incurred in or aggravated 
by service or within a presumptive one-year period 
thereafter.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); see also Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc) (noting that "the law does not require a 
useless act".).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini, 1 Vet. App. at 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Service Connection - generally 

The veteran contends that he worked on the flight deck and 
regularly pushed airplanes while in service and that his 
current left knee condition is the result of such activities.  
The veteran's DD Form 214 shows that his last duty assignment 
was with the Fleet Aircraft Service Squadron.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As indicated above, a veteran will be presumed to have been 
in sound condition when accepted for service, except as to 
disorders that are noted at induction or where clear and 
unmistakable evidence demonstrates that a condition existed 
prior to service.  See 38 C.F.R. § 3.304(b).  The presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A higher court has explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).  

As discussed above, there was no left knee condition noted at 
induction.  The veteran, however, has continuously reported 
injuring his knees in a rodeo prior to service.  Although his 
reports and testimony are evidence of a previous injury to 
his knees, the Board finds that such does not constitute 
clear and unmistakable evidence of a pre-existing disability 
such as to overcome the presumption of soundness.  In fact, 
by the veteran's own testimony his rodeo injury did not 
necessitate medical attention at the time of the incident or 
anytime thereafter; thus, there is no medical diagnosis of a 
pre-service knee disability.  The veteran did not complain of 
a "sore knee" until September 1956, almost three years 
after induction.  Therefore the Board finds that the veteran 
did not have a pre-existing left knee disability.  

Since the Board has found that a left knee disability did not 
pre-exist service, the Board must next determine whether the 
veteran's current left knee disability was incurred as a 
result of service.  Service medical records indicate that the 
veteran presented with complaints of "a sore knee" in 
September 1956.  There is no indication which knee was the 
source of pain.  The veteran was given medication and heat to 
treat his condition.  The service medical records show no 
further complaints, treatment or diagnoses of any knee 
condition in service.  The veteran's separation examination 
is also silent for any such complaint, treatment or 
diagnoses.  

A VA examiner in February 2001 diagnosed the veteran with 
degenerative joint disease of the knees bilaterally and 
opined that such was at least as likely as not to have been 
the result of service.  This opinion was based on a review of 
the veteran's claims file, and the examiner provided a 
rationale as to why both knees with DJD were considered to be 
related to service.  This rationale is consistent with the 
evidence in the claims file.  Only independent medical 
evidence may be considered to support Board findings; the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Inasmuch as the uncontroverted competent evidence of record 
indicates that the veteran's current left knee disability, 
DJD, is related to service, service connection is in order.     


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


